11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Lemmy Matthews
Appellant
Vs.                   No. 11-03-00132-CR B Appeal from Dallas County
State of Texas
Appellee
 
The trial court convicted Lemmy Matthews,
upon his plea of nolo contendere, of aggravated assault.  Pursuant to the plea bargain agreement, the
trial court assessed appellant=s punishment at confinement for seven years.  The trial court has certified that appellant has no right to
appeal in this case.
Therefore, we dismiss this appeal.
 
PER CURIAM
 
September 4, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.